In this proceeding the petitioner, a creditor of the Gibraltar Investment and Home Building Company, filed a petition for a writ of prohibition arresting the proceedings in a certain action pending in the superior court of San Bernardino County entitled "The Brookings Timber  Lumber Company, a corporation, Plaintiff,v. Gibraltar Investment and Home Building Company, a corporation, Defendant," wherein one S.F. Kelley was appointed receiver of the assets of the defendant. On the authority of Elliott, v. SuperiorCourt, (L.A. No. 3949), ante, p. 727, [145 P. 101], heretofore decided by this court, in which the order appointing said receiver was adjudged void, it is ordered that a peremptory writ of prohibition issue out of this court as prayed for in the petition on file in the above-entitled proceeding.
 *Page 1